Citation Nr: 1040488	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to November 
1969.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO denied service 
connection for bilateral hearing loss and tinnitus.  In May 2006, 
the Veteran filed a notice of disagreement.  A statement of the 
case (SOC) was issued in November 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.

In his substantive appeal, the Veteran requested a Board hearing 
at the RO.  However, in correspondence received in February 2007, 
the Veteran withdrew his request for a Board hearing.  See 38 
C.F.R. § 20.704 (2010).

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

The Veteran's service records note a "hearing deficit" on the 
Veteran's November 1967 pre-induction examination.  Audiometric 
testing at that time revealed pure tone thresholds, in decibels, 
as follows:  




HERTZ


500
1000
2000
4000
RIGHT
30
       30
       20 
20
LEFT
25
       15 
       10
15




Service treatment records reflect no complaints of, or treatment 
for, hearing loss, nor do they note any acoustic trauma or noise 
exposure.  On the Veteran's November 1969 report of medical 
history, he did not report hearing loss.  

Nonetheless, the Veteran attributes his current hearing loss and 
tinnitus to in-service noise exposure, and evidence has been 
received post service that suggests that there exists a medical 
nexus between current hearing loss (and, possibly, tinnitus), and 
the Veteran's military service.

Private audiology reports reflecting the results of audiometric 
testing appear to reflect bilateral hearing loss to an extent 
recognized as a disability for VA purposes.  However, the results 
appear in graph (versus numeric form), and the Board is precluded 
from interpreting such graphs to determine whether the Veteran 
has current  bilateral hearing loss to an extent recognized as a 
disability, as defined by 38 C.F.R. § 3.385.  See Kelly v. Brown, 
7 Vet. App. 471 (1995) .  The private audiograms also do indicate 
that the Maryland CNC test was used to determine speech 
discrimination, as prescribed by prescribed by 38 C.F.R. § 4.85.

Moreover, on the question of etiology of current hearing loss, in 
a June 2005 statement, a private physician opined that it is 
"very likely" that some of the Veteran's hearing loss had it 
origin in service.  However, the physician did not comment on the 
fact that a hearing deficit was noted upon the Veteran's entrance 
(and, hence, did not address the question of aggravation of what 
appears to be pre-existing hearing loss)  Moreover, while he 
indicated that the Veteran's tinnitus was "associated," he did 
not clearly indicate whether the Veteran's tinnitus had its 
origins in service, or was secondary to hearing loss .  

In light of the above, the Board finds that current testing 
results, and medical opinion based on full review of the record 
and supported by stated rationale, are needed to resolve the 
claims for service connection on appeal.  See 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.15; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo an 
ear, nose, and throat (ENT) examination by an appropriate 
physician-with appropriate audiometry and speech discrimination 
testing-at a VA medical facility.  The Veteran is hereby advised 
that failure to report to the scheduled examination and/or 
testing, without good cause may result in denial the claims for 
service connection for bilateral hearing loss and for service 
connection for tinnitus (as each original claim will be 
adjudicated on the basis of evidence of record).  See 38 C.F.R. § 
3.655 (2010).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant and 
death of an immediate family member.  If the Veteran fails to 
report to the scheduled examination and/or testing, the RO should 
obtain and associate with the claims file (a) copy(ies) of the 
notice(s) of the date and time of appointment(s) sent to him by 
the pertinent medical facility.

Prior to arranging for further examination and testing, to ensure 
that the record before the examiner is complete, the RO should 
arrange to have the September 1997, October 2004 and June 2005 
private audiological testing results translated by a certified 
specialist to numerical form.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claims on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2010) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The RO should specifically request that 
the Veteran provide authorization for it to obtain any 
outstanding private medical records, including those from any 
private physician(s) who have treated him for hearing loss and 
tinnitus.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  The RO's adjudication of these claims must include 
consideration of all pertinent evidence added to the claims file 
since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran 
and his representative a letter requesting 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims for service 
connection for bilateral hearing loss and 
for tinnitus that is not currently of 
record.  

The RO should clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claims within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  The RO should have a certified 
specialist translate the graphical 
displays of results of private audiometry 
testing in September 1997, October 2004 
and June 2005 from graph to numerical 
form.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo ENT examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the physician 
designated to examine the Veteran, and 
the report of examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  

Audiometric testing and Maryland CNC 
speech discrimination testing should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.  

Based on the testing results, with respect 
to each ear, the examiner should clearly 
indicate whether the Veteran has hearing 
loss to an extent recognized as a 
disability for VA purposes.  The examiner 
should also indicate whether the Veteran 
currently has bilateral or unilateral 
tinnitus.

Then, with respect to each such diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) had its 
onset in, or is otherwise medically 
related to service.  

In addressing the etiology of current 
hearing loss, the examiner should 
specifically address whether it is at 
least as likely as not that the hearing 
deficit noted at service entrance was 
aggravated beyond the natural progression 
in, or as a result of, service, resulting 
in the current disability.

If the examiner determines that tinnitus 
is not likely directly related to service, 
he or she should address whether it is at 
least as likely as not that the tinnitus 
(a) was caused, or (b) is aggravated 
(worsened beyond the natural progression), 
by current hearing loss.  

In rendering each requested opinion, the 
physician consider and discuss  in- and 
post-service treatment records, including 
the report of the Veteran's pre-induction 
examination, as well as the Veteran's 
assertions with respect to noise exposure 
during service, and the onset of his 
hearing loss.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination and/or testing, the 
RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) 
of the date and time of the appointment(s) 
sent to him  by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all evidence (to 
particularly include all that added to the 
claims file since the RO's last 
adjudication of these claims) and legal 
authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


